Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claim 14-20 directed to Invention II non-elected without traverse.  Accordingly, claims 14-20 been cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alex Szypa on 03 March 2022.
The application has been amended as follows: 
Claims:
1. (Currently Amended) A method, comprising:
	measuring at least one property of a plurality of refractory metal core (RMC) [
	splitting the plurality of RMC samples into a first portion and a second portion different from the first portion;
	performing a first finishing operation on the first portion; and
	performing a second finishing operation on the second portion;
wherein the measuring at least one property of the plurality of RMC samples includes measuring sharpness of break edges and a surface finish of the plurality of RMC samples. 
-CANCEL Claim 7-
23. (Currently Amended) The method as recited in claim 22, wherein the first and second finishing operations are performed to provide [the plurality of RMC samples for manufacturing a part that is free from at least one of alloying, spallation and recrystallization.
27. (Currently Amended) The method as recited in claim 26, where the splitting step is performed based on the measuring step, and the first and second finishing operations are performed to provide [the plurality of RMC samples for manufacturing a part that is free from at least one of alloying, spallation and recrystallization. 
29. (Currently Amended) The method as recited in claim 1, wherein the splitting step is performed based on results from the first measuring step, the first finishing operation is performed for a first duration, the second finishing operation is performed for a second duration from the first duration, and the first and second finishing operations are performed to provide [the plurality of RMC samples for manufacturing a part that is free from at least one of alloying, spallation and recrystallization.
Allowable Subject Matter
Claims 1- are allowed.
The following is an examiner’s statement of reasons for allowance: Examiner's closest art, Judge (US 2007/0227683 A1) in view of Dastolfo (US 5,248,386) was presented in a previous Office Correspondence.

Dastolfo teaches a chemical milling solution and method on refractory metals (Title; Abstract). Dastolfo teaches the refractory metal samples is measured (Col 5, Ln 34-37) followed by chemical milling and then measured again (Col 5, Ln 40-42).
However, the prior art does not teach or fairly suggest the measuring at least one property of the plurality of RMC samples includes measuring sharpness of break edges and a surface finish of the plurality of RMC samples.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE P BERSABAL whose telephone number is (571)272-8952. The examiner can normally be reached M-F 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-


/CHRISTINE BERSABAL/Examiner, Art Unit 3726                                                                                                                                                                                                        
/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726